Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 0:19-cv-61509-WPD/Snow

  ANGEL BAKOV and KINAYA HEWLETT,                        CLASS ACTION
  individually and on behalf of all others
  similarly situated,

           Plaintiffs,

           v.

  CONSOLIDATED TRAVEL HOLDINGS
  GROUP, INC., et al.,

        Defendants.
  ______________________________________/

                    DEFENDANTS’ MOTION TO STAY ALL PROCEEDINGS

           Defendants Consolidated Travel Holdings Group, Inc. (“CTHG”), Daniel Lambert, James

  Verrillo, Jennifer Poole, and Donna Higgins, by their undersigned counsel, submit this Motion to

  Stay all Proceedings until a reasonable time after the COVID-19 coronavirus pandemic

  significantly abates, and as good cause thereof state the following:

           1.      This Court has broad discretion to stay proceedings in an action. See Landis v. N.

  Am. Co., 299 U.S. 248, 254-55 (1936) (“The power to stay proceedings is incidental to the power

  inherent in every court to control the disposition of the causes on its docket with economy of

  time and effort for itself, for counsel, and for litigants.”). In deciding whether to stay a case,

  courts generally consider (1) whether a stay will simplify the issues and streamline the trial; (2)

  whether a stay will reduce the burden of litigation on the parties and on the court; and (3)

  whether a stay will unduly prejudice or tactically disadvantage the non-moving party. See

  Garcia v. Acosta Tractors Inc., No. 12-21111-CIV, 2017 WL 4169670, *4 (S.D. Fla. Sept. 20,

  2017).
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 2 of 9




         2.      This lawsuit concerns telephone calls allegedly related to cruise and vacation

  packages offered by Consolidated World Travel, Inc. (“CWT”), a subsidiary of Defendant

  CTHG. Defendant CTHG is indisputably in the travel industry, as are most of the individual

  Defendants. It is also undisputed that, in the fallout of the COVID-19 coronavirus pandemic, the

  travel industry has been significantly and adversely affected. Countless articles on-line evidence

  the fact that consumers are not buying vacation packages now; no one that previously purchased

  a vacation package, especially on a cruise, wants to or is able to go on vacation; no one is getting

  on an airplane to arrive at a vacation destination or port; and hotel bookings are sharply lower.

  Moreover, numerous governments have refused even to allow cruise ships with infected

  passengers to dock in their ports and have passengers disembark into their communities for fear

  of spreading the coronavirus or draining limited medical resources from local residents, further

  raising fears that cruise ship passengers will not be easily able to return. See, e.g., Morgan Hines

  and Jayme Deerwester, USA Today, “Holland America ships caught in COVID-19 pandemic

  dock in Florida; here’s how disembarkation will work” (Apr. 3, 2020), available at

  https://www.usatoday.com/story/travel/cruises/2020/04/01/coronavirus-thousands-carnival-

  passengers-sea-holland-america-florida/5101845002; David Oliver, et al., USA Today, “Florida

  Gov. Ron DeSantis to accept state residents off Holland America cruise ships” (Apr. 2, 2020),

  available at https://www.usatoday.com/story/travel/cruises/2020/04/01/coronavirus-thousands-

  carnival-passengers-sea-holland-america-florida/5101845002; Kevin Peachey and Victoria Park,

  BBC News, “Coronavirus: ‘I don’t want a flight voucher, where’s my refund?’” (Mar. 31, 2020),

  available at https://www.bbc.com/news/business-52105526; The Economist, “The coronavirus

  may sink the cruise-ship business: The industry has few friends and its main customers, the

  elderly,    may      shun     it    for     good”      (Mar.     31,     2020),     available     at



                                                   2
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 3 of 9




  https://www.economist.com/business/2020/03/31/the-coronavirus-may-sink-the-cruise-ship-

  business; Mitra Sorrells, PhocusWire, “Data shows severe impact of coronavirus on global

  hospitality industry” (Mar. 26, 2020), available at https://www.phocuswire.com/str-global-hotel-

  data-march-21-coronavirus; William Feuer, CNBC, “How the deadly coronavirus brought an

  industry to     its   knees:     The   ‘cruise   lines   9/11’”   (Mar.        15,     2020),    available   at

  https://www.cnbc.com/2020/03/15/cruise-lines-911-how-coronavirus-brought-industry-to-its-

  knees.html.

           3.     The great reluctance or inability to travel is obviously a result not only of the

  economic ramifications of the coronavirus outbreak, but also government restrictions, following

  the President’s declaration of a national emergency and the Center for Disease Control’s

  issuance of guidelines recommending “social distancing,” urging or ordering nearly all of the

  country’s population generally to stay at home. See Holly Secon and Aylin Woodward, Business

  Insider, “About 95% of Americans have been ordered to stay at home. This map shows which

  cities    and    states    are     under     lockdown.”       (Apr.       7,         2020),     available    at

  https://www.businessinsider.com/us-map-stay-at-home-orders-lockdowns-2020-3.

           4.     Broward County, where CTHG is located, and in which almost all of its

  employees and Defendants Lambert, Verrillo, and Poole reside, has ordered all non-essential

  businesses and schools closed and directed residents generally to stay at home, i.e., “shelter in

  place,” until “the expiration of the existing State of Local Emergency . . . .” See Broward

  County Administrator’s Emergency Order 20-03, Directing Shelter-in-Place: Safer at Home

  Policy, available at https://www.broward.org/CoronaVirus/Documents/BC-EmergencyOrder20-

  03.pdf. Fort Lauderdale, the city in which CTHG is located, and in which many of its employees

  reside, has enacted a stricter stay at home requirement through April 16, 2020. See Declaration



                                                      3
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 4 of 9




  of Emergency and “Safer at Home” Regulations, COVID-19 State of Emergency, available at

  https://www.fortlauderdale.gov/home/showdocument?id=45808. The Governor of Florida just

  issued an executive order directing “all persons in Florida . . . to limit their movements and

  personal interactions outside of their home to only those necessary to obtain or provide essential

  services or conduct essential activities,” in other words, to “stay at home.” State of Florida,

  Office of the Governor Executive Order Number 20-91 (Apr. 1, 2020), available at

  https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-91.pdf.

          5.     And President Trump extended the federal social distancing guidelines that are

  the basis for these and numerous other “stay at home” or “shelter in place” orders to April 30,

  2020. See Paul LeBlanc, Jason Hoffman and Kevin Liptak, CNN, “Trump extends federal social

  distancing     guidelines     to    April     30”      (Mar.     29,     2020),     available     at

  https://www.cnn.com/2020/03/29/politics/trump-coronavirus-press-conference/index.html.          The

  Surgeon General has stated that he believes these federal guidelines will extend further in time.

  See Quint Forgey, Politico, “Social distancing guidelines will likely be in place beyond April,

  surgeon general says” (Apr. 1, 2020), available at https://www.politico.com/news/2020/04/01/

  jerome-adams-coronavirus-social-distancing-guidelines-158998.

          6.     All of these developments are designed to permit, if not require, people to place

  their own health considerations and those of the people with whom they live over working. By

  any reading of the applicable orders (and any stretch of the imagination), CTHG is a non-

  essential business and its business activities are non-essential, which is why it has been closed as

  a result.

          7.     All schools and daycare centers in South Florida have also been closed. That has

  further required Defendant’s employees with school age children – many of Defendant’s



                                                   4
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 5 of 9




  employees – to also shoulder the tasks of educating or overseeing the remote education of their

  children and keeping them occupied. All while attempting to figure out how to continue to

  provide for their families in this great time of economic distress when their travel sector business

  is in a standstill given the coronavirus pandemic.

         8.      To put it mildly, the stress is overwhelming, and makes it exceedingly difficult for

  Defendant and its employees to be able to assist counsel in defending against the claims at issue

  in this case regarding the barest of cognizable injuries (if that) in the United States Code over

  some telephone calls from a while ago. Defendant’s principals and its employees are unable,

  given the current hands they have been dealt, to work with counsel, attend to requests from

  counsel regarding this matter, respond to discovery requests – especially the overbroad and wide-

  ranging requests served by Plaintiffs – or otherwise focus on and make decisions regarding this

  case about telephone calls when they instead are trying to figure out how to keep their business

  going, save the jobs and benefits of hundreds of employees, and provide for and care for their

  children and families.

         9.      Obviously, Plaintiffs and Plaintiffs’ counsel view their claims as important. But it

  should be even more obvious that there are a lot more important things at play and at risk right

  now given these largely unprecedented and cataclysmic circumstances, which have been

  especially and acutely felt by those in the travel industry, such as CTHG, its employees, and

  other Defendants. Magistrate Judge Goodman has issued two paperless orders that are poignant

  reminders of the perspective that should be employed now.

         10.     In one case, Judge Goodman felt “compelled to offer some observations in the

  ‘let’s-keep-things-in-perspective’ department” in ruling upon an emergency motion for a

  protective order regarding the scheduling of the deposition of a corporate representative for a



                                                   5
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 6 of 9




  cruise line company. C.W. v. NCL (Bahamas) Ltd., No. 1:19-cv-24441-CMA (S.D. Fla.), Dkt.

  No. 38 (Mar. 21, 2020). Judge Goodman continued,

        The entire world is in the midst of a pandemic. Thousands of people worldwide
        have contracted the Corona virus and there have been hundreds of virus-caused
        deaths in the United States. Millions of Americans have been ordered to remain in
        their homes. Millions more have lost their jobs in the past two weeks. The stock
        market has taken a brutal beating in the last two to three weeks. Many people are
        scared. Others are panicked. Everyone is unsure about the future. Cruises have
        been canceled and all the major airlines have severely curtailed their flights.

        We are living in an unprecedented situation.

                                 *       *      *      *       *

        . . . . [T]he Undersigned is shocked that counsel could not on their own resolve
        the issue. Given the health and economic crisis we are in, not postponing the
        deposition scheduled for next week is patently unreasonable.

        If all the issues we are currently facing were to be organized on a ladder of
        importance, this deposition-scheduling dispute would not even reach the bottom
        rung of a 10-rung ladder.

        It is painfully obvious that counsel for both sides failed to keep their
        comparatively unimportant dispute in perspective. Would the world end if the
        corporate deposition did not occur next week? Obviously not. Is it reasonable to
        require defense counsel to prepare the 30(b)(6) witness for a deposition while
        complying with the social distancing standard of ten feet? Absolutely not. Is it
        rational to expect defense counsel to enlist assistance from cruise ship attorneys
        and other employees (e.g., to track down documents and information) to
        adequately prepare the corporate representative when the entire cruise ship
        industry is on lockdown and thousands of employees have been let go? Of course
        not.

        So the deposition will not be taken next week. Life will go on. But the
        Undersigned will be requiring counsel for both sides to appear for a hearing at
        some point, even if they work out the rescheduled date for the corporate
        deposition. That hearing will require the attorneys to explain their behavior in
        context of the far-more-important issues this Court (and the entire world) is
        facing.

  Id.




                                                6
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 7 of 9




         11.     Ten days after the issuance of that order, the parties jointly moved to continue the

  case deadlines by sixty days, (id. at Dkt. No. 40), but Judge Altonaga found such an extension to

  be overly optimistic. Judge Altonaga instead directed the Clerk of the Court to mark the case as

  administratively closed and not to be restored to the active docket until issuance of a “court order

  following motion of the parties . . . advising they are prepared to proceed with firm – as opposed

  to what appear to be aspirational – dates for resolution of the case.” Id. at Dkt. No. 41.

         12.     In another case, Judge Goodman directed a defendant that opposed an extension

  of the case deadlines to state all reasons justifying its opposition and added, “If defense counsel

  opposed the motion, then he is best advised to provide a comprehensive and rational explanation.

  Before filing this response, though, defense counsel may want to brush up on the concepts of

  karma, goodwill, grace, compassion, equity, charity, flexibility, respect, spirituality, selflessness,

  kindness, public spirit, social conscience, and empathy.” Martinez v. Cherry Bekaert, LLP, No.

  1:18-cv-25429-JG, Dkt. No. 48 (S.D. Fla.) (Mar. 25, 2020).

         13.     For these and the above-stated reasons, Defendants therefore request that the

  proceedings in this action be stayed until a reasonable time after the COVID-19 coronavirus

  pandemic significantly abates, when businesses such as CTHG’s can re-open and the business

  and its employees have the ability to focus on this lawsuit and assisting in the defense against the

  claims, which is not feasible at the moment and, unfortunately, for the foreseeable future, not just

  because of social distancing but because of the more pressing and fundamental concerns that

  need to be addressed first. Any proposed date certain would be no more than “aspirational” right

  now given this national and international crisis in which the travel industry has been one of the

  hardest hit business sectors.   But a stay would avoid placing additional burdens on Defendant

  and its employees, who are trying to manage through this crisis and are unable to devote



                                                    7
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 8 of 9




  attention to a lawsuit over telephone calls from four or five years ago, and the requested stay

  would not unduly prejudice Plaintiffs in a world where, especially in the travel industry,

  “[e]veryone is unsure about the future,” and, “on a ladder of importance, this” lawsuit “would

  not even reach the bottom rung of a 10-rung ladder.” C.W., Dkt. No. 38.

         14.     Indeed, it should be noted that in the case from which this lawsuit was “spun off,”

  Bakov I, the district court issued two administrative orders as a result of the coronavirus virus

  that, among other things, extended deadlines in all civil cases by seven weeks. See Second

  Amended General Order 20-0012, § 2 (N.D. Ill. Mar. 30, 2020), available at

  https://www.ilnd.uscourts.gov/_assets/_documents/New AMENDED GENERAL ORDER 2020-

  0012.pdf. There is no good reason why this follow-on lawsuit, which for reasons addressed at

  length in numerous motions should be dismissed on numerous grounds, including under the

  claim-splitting doctrine, should proceed in a more expeditious manner than the lawsuit solely

  (and improperly) in aid of which this action apparently was filed, i.e., Bakov I.

                                           CONCLUSION

         For the foregoing reasons, Defendants Consolidated Travel Holdings Group, Inc., Daniel

  Lambert, James Verrillo, Jennifer Poole, and Donna Higgins respectfully request that the Court

  enter an order staying all proceedings in this action until a reasonable time after the COVID-19

  coronavirus pandemic significantly abates, and granting any further relief the Court deems

  appropriate.




                                                   8
Case 0:19-cv-61509-WPD Document 68 Entered on FLSD Docket 04/08/2020 Page 9 of 9




       CERTIFICATE OF CONFERRAL PURSUANT TO LOCAL RULE 7.1(a)(3)(A)

         The undersigned counsel has conferred with counsel for Plaintiffs regarding the requested

  relief via e-mail on April 6, 2020. Counsel for Plaintiffs stated that Plaintiffs oppose the

  requested relief.

  Dated: April 8, 2020                                 GREENSPOON MARDER LLP

                                                       /s/ Roy Taub
                                                       JEFFREY A. BACKMAN, ESQ.
                                                       (Fla. Bar No. 0662501)
                                                       jeffrey.backman@gmlaw.com
                                                       RICHARD W. EPSTEIN, ESQ.
                                                       (Fla. Bar No. 229091)
                                                       richard.epstein@gmlaw.com
                                                       ROY TAUB, ESQ.
                                                       (Fla. Bar No. 116263)
                                                       roy.taub@gmlaw.com
                                                       GREGG I. STROCK , ESQ.
                                                       gregg.strock@gmlaw.com
                                                       (Fla. Bar No. 1010140)
                                                       200 East Broward Blvd., Suite 1800
                                                       Fort Lauderdale, Florida 33301
                                                       954-491-1120 (Telephone)
                                                       954-343-6958 (Facsimile)

                                                       Attorneys for Defendants Consolidated
                                                       Travel Holdings Group, Inc., Daniel
                                                       Lambert, James Verrillo, Donna Higgins,
                                                       and Jennifer Poole


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via

  CM/ECF on April 8, 2020. I further certify that any party that enters an appearance in this

  matter will receive a copy of this document via CM/ECF or in some other authorized manner for

  those counsel or parties who are not authorized to receive Notice of Electronic Filing.

                                        /s/ Roy Taub
                                        ROY TAUB


                                                  9
